Appeal by the Comptroller of the State of New York from an order of the County Court of Dutchess county denying a *797motion by the appellant to vacate and set aside an order granted in a proceeding to direct the payment of money on deposit with the Treasurer of the State of New York, pursuant to section 1066 et seq. of the Civil Practice Act, on the ground that the court had never acquired jurisdiction over the Comptroller. Order denying motion to vacate the order of October 30, 1936, reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. It is conceded that process was never served on the Comptroller. The order as to him was a nullity and should have been vacated when the fact that he had never been served was brought to the attention of the court. . (Matter of Broadway Insurance Co., 23 App. Div. 282.) Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.